Citation Nr: 1507119	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to December 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a disability rating in excess of 10 percent for service-connected right knee chondromalacia with Baker's cyst and mild degenerative joint disease (DJD). 

In a June 2011 Board decision, the Board remanded the claim for an increased rating for right knee chondromalacia with Baker's cyst and mild DJD; inferred a claim for service connection for TDIU; and referred the matter of service connection for TDIU back to the Agency of Original Jurisdiction (AOJ).  

Subsequently, in a May 2012 Board decision, the Board denied entitlement to an increased rating for the above listed knee condition and remanded the matter of service connection for TDIU for further development.  Thereafter, the Board remanded the matter of service connection for TDIU in a January 2014 and an August 2014 Board decision for additional development.  The Veteran's claim now returns to the Board for further appellate review.

The Board observes that this case was processed using the electronic Virtual VA and Veterans Benefit Management System claims processing systems.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was sent a letter in July 2012 that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish an effective date.  The Board acknowledges that, in the present case, notice was not issued prior to the initial determination on appeal.  However, after issuance of the July 2012 notice, the claim was thereafter readjudicated in a February 2013 supplemental statement of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA and non-VA treatment, VA examination reports, and records from the Social Security Administration (SSA).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical and SSA records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Finally, the Board finds that there was substantial compliance with the Board's June 2011, May 2012, January 2014, and August 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In June 2011, the Board directed the AOJ to request the Veteran identify any and all non-VA sources of treatment for his service-connected right knee disability that are not already of record and to obtain any records properly identified.  The AOJ was also directed to obtain additional VA treatment records dated from September 2009 and to schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disorder.  The Veteran was sent a June 2011 letter requesting that he identify all non-VA providers that treated him for his right knee disorder and authorize VA to obtain such records.  The Veteran did not respond to this letter.  The Veteran was afforded a VA examination in July 2011 to determine the severity of his right knee disorder and VA treatment records dated through August 2011 were associated with the Veteran's VBMS record.

In May 2012, the Board directed the AOJ to send VCAA notice informing the Veteran of the information and evidence necessary to substantiate a claim for a TDIU.  The AOJ was also directed to obtain additional VA treatment records and to schedule the Veteran for a VA examination to determine whether he was unable to find substantially gainful employment solely as a result of the service-connected right knee disability.  As noted above, the Veteran was sent VCAA notice in July 2012.  Moreover, additional VA treatment records dated through January 2013 were associated with the Veteran's Virtual VA record.  The Veteran was afforded a VA examination with opinion in January 2013.  

In January 2014, the Board directed the AOJ to send the Veteran a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to complete it in its entirety and return the form to VA.  The AOJ was directed to obtain any additional VA treatment records dating from January 2013.  The AOJ was also directed to schedule the Veteran for another VA examination that addressed whether his service-connected right knee disorder alone or in combination with his service-connected left ventricle hypertrophy and hypertension preclude him from obtaining or maintaining substantially gainful employment.  In February 2014, the Veteran was sent an additional VA Form 21-8940 with instructions to complete, sign, and return the form to VA.  The Veteran returned this form to VA in April 2014.  The Veteran was afforded a VA examination with opinion in March 2014; however, no additional VA treatment records were associated with the Veteran's electronic claims file.  Therefore, in August 2014 the Board again directed the AOJ to obtain any additional VA treatment records dating from January 2013.  Additional VA treatment records dated through September 2014 were associated with the Veteran's VBMS record.

As the March 2014 VA examination with opinion was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an opinion, complete with rationale, the Board finds that the opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Analysis

The Veteran seeks entitlement to TDIU.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that the Veteran is service connected for left ventricle hypertrophy, rated as 30 percent disabling, right knee chondromalacia with Baker's cyst and mild DJD, rated as 10 percent disabling and hypertension, rated as 10 percent disabling.  His combined disability rating is 40 percent.  Therefore, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

However, it is VA policy that all Veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Therefore, the Board must determine whether there is evidence of unemployability to warrant referral to the Director of C&P, and whether the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The evidence of record has been thoroughly reviewed.  In this regard, the record reflects that the Veteran worked post-service from 1988 to 2008 in various occupations including, maintenance worker, restaurant cook, aide to a police department resource officer, pest control technician, warehouse manager, and wheelchair assembler.  

The Veteran's SSA records reflect that he was found unable to work in June 2009 based on a primary diagnosis of anemia and secondary diagnosis of symptomatic HIV infection.  On his December 2009 application for SSA benefits, the Veteran indicated he was disabled and unable to work due to chronic blood transfusions, chronic fatigue, anemia, hypertension, and lesions.  He reported that his last employment was as a warehouse manager.  He reported one year of college in 1983.  In a January 2010 SSA Report of Contact the Veteran indicated that as a warehouse manager, he worked in an office and supervised men on the floor, he had to walk the warehouse throughout the day, be present for loading and unloading of trucks, and help employees when needed with lifting, loading, and hauling.  

In June 2006, the Veteran was afforded a VA examination to address the severity of his hypertension and right knee disorder.  The claims file was reviewed and the Veteran was interviewed.  The VA examiner indicated that the Veteran's hypertension had no significant effects on his occupation and moderate effects on his ability to do chores, go shopping, exercise, engage in recreation, and to travel.  The VA examiner indicated that the Veteran's right knee disorder had significant effects on his occupation such as decreased mobility problems with lifting and carrying, decreased strength, and lower extremity pain.  The VA examiner indicated that such problems resulted in increased absenteeism.  The VA examiner also noted that the Veteran's right knee disorder had moderate effects on his ability to do chores, go shopping, exercise, engage in recreation, and to travel.  

In November 2009, the Veteran was afforded a VA examination to address the severity of his hypertension and left ventricular hypertrophy.  The claims file was reviewed and the Veteran was interviewed.  The VA examiner indicated that the Veteran has been hospitalized several times for issues related to GI bleeding and not due to a heart condition.  The Veteran reported symptoms of significant fatigue and that in the past he has had trouble with fainting which he attributed to his high blood pressure.  He reported that he was last employed in 2007 in a manufacturing job and elected to take his severance package when the company moved away.  Due to fatigue that he perceives is from his hypertension, the Veteran reported that he has not been "holding down a job" since 2007.  The Veteran reported that he does walk infrequently, can climb stairs, and do some yard work.  The VA examiner noted that the veteran did not have any restriction on his activities of daily living related to his hypertension or ventricular hypertrophy.

The Veteran indicated that he retired in 2008 from his employment at a wheel chair company due to fainting spells associated with his non-service connected anemia.  The examiner found that the Veteran's right knee disorder did impact his daily life, but did not have significant effects on his usual occupation.  In this regard, the examiner noted that the Veteran reported that he has to have someone go with him when he goes shopping because of fear that he might faint or that his right knee might give way.  The Veteran reported that he walks for exercise 1 mile per day, 5 days per week.  He stated he was unable to jump, which limits sports activities, but that he could do sit-ups and push-ups.  He also reported that he does not drive because of fear of fainting at the wheel and fear that he might not be able to 1ift his leg or hit the brakes sometimes.  

In July 2011, the Veteran was afforded a VA examination to address the severity of his right knee disorder.  The claims file was reviewed and the Veteran was interviewed.  The Veteran indicated that he retired in 2008 from his employment at a wheel chair company due to fainting spells associated with his non-service connected anemia.  The examiner found that the Veteran's right knee disorder did impact his daily life, but did not have significant effects on his usual occupation.  In this regard, the examiner noted that the Veteran reported that he has to have someone go with him when he goes shopping because of fear that he might faint or that his right knee might give way.  The Veteran reported that he walks for exercise 1 mile per day, 5 days per week.  He stated he was unable to jump, which limits sports activities, but that he could do sit-ups and push-ups.  He also reported that he does not drive because of fear of fainting at the wheel and fear that he might not be able to 1ift his leg or hit the brakes sometimes.  

In January 2013, the Veteran was afforded a VA examination to determine the impact his right knee disorder had on his ability to work.  The VA examiner reviewed the claims file, interviewed the Veteran and examined the right knee.  She indicated that the Veteran's right knee condition caused pain on movement and interfered with sitting standing and weight bearing.  The VA examiner also indicated that the Veteran's right knee condition impacted his ability to work based on the statements from the Veteran that walking from back bedroom to the front of his home takes him longer than normal because of right knee pain, that he no longer mows the lawn but does trims the bushes, and that he has right knee pain when stepping on the gas or brake pedal when driving.

The January 2013 examiner opined that Veteran s right knee condition should not preclude sedentary employment and that no functional limitations were found for sedentary employment.  The examiner supported her opinion with statements from the Veteran that he reads, works on a computer, and watches TV.  He stated he is able to do his grocery shopping as long as he has a cart to lean on and can occasionally trim bushes at his home.  He reported that he vacuums, does light chores around the home, and occasionally drives his car.  The VA examiner noted that the Veteran could not do physical activity that required prolonged standing, walking, or squatting as it would further aggravate his right knee.

The Veteran was afforded another VA examination in March 2014 to determine whether the his service connected right knee disorder or in combination with his service connected hypertension and/or left ventricle hypertrophy precluded him from obtaining or maintaining substantially gainful employment.  The claims file was reviewed again and the Veteran was interviewed and examined.  The Veteran indicated that he last worked for a company where he designed, made, and shipped headrests for wheel chairs until another company "bought his employer out" and moved the business to Kansas in 2007.  He reported that he "had the opportunity to go, but took the severance package."

The examiner opined that "it is less likely as not (Less than 50/50 probability) that the service-connected chondromalacia right knee with Baker's cyst alone or in combination with his service-connected left ventricle hypertrophy and hypertension preclude him from obtaining or maintaining substantially gainful employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability."  She indicated that such finding was supported by the Veteran's statements that he could walk a mile every morning and is able to exercise.  

The examiner also determined that the Veteran's right knee was stable with only mild limitations to his range of motion.  His recent echocardiogram showed normal ejection fraction and wall motion with only mild oncentric left ventricular hypertrophy and mild diastolic dysfunction.  She also reported that his blood pressure is currently controlled.

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board accords great probative weight to the aforementioned VA examiners' opinions.  Specifically, both the January 2013 and March 2014 VA examiners considered the full record, to include the Veteran's work history and his complaints regarding the impact his service-connected disabilities have on his ability to perform his employment duties, in offering thorough opinions regarding the Veteran's functional impairment due to his service-connected disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinions.

Thus, based on all pertinent evidence of record, to include the highly probative January 2013 and March 2014 VA examinations with opinions, the Board finds that the Veteran is not incapable of obtaining or maintaining substantially gainful employment due to his service-connected disabilities.  As such, referral to the Director of C&P for extraschedular consideration is not warranted.  While the medical evidence of record suggests some limitations from his service-connected disabilities that impacted the Veteran's ability to work in his usual field, there is simply no competent medical evidence to support the finding that the such disabilities preclude his ability to work in at least sedentary or non-physical employment.  Importantly, the only medical opinions addressing this matter weigh against the claim.  In this regard, the January 2013 examiner indicated that the Veteran's service connected right knee disorder did not preclude sedentary work and provided a rationale for this finding.  The March 2014 examiner indicated that the Veteran's service connected right knee disorder alone or in combination with his other service-connected disabilities was less likely than not to preclude him from obtaining or maintaining substantially gainful employment consistent with the his education and occupational experience.  The Board also finds it significant that the Veteran himself reported at his June 2011 VA examination that he left his prior employment in 2008 due to his non-service connected anemia causing fainting spells as opposed to leaving due to limitations caused by his service-connected disabilities.  He further reported at his most recent VA examination in March 2014 that he left his prior employment in 2007 because the company relocated to Kansas and he was offered a severance package.  It is also significant to note that the Veteran was found unable to work by SSA due to non-service connected disorders alone and, therefore, such determination offers little probative value on establishing the Veteran's inability to work based on his service-connected disabilities.  

Furthermore, to the extent that the Veteran has attempted to establish entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that the Veteran is not shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while he is competent to describe symptoms related to his service-connected hypertension, left ventricle hypertrophy, and right knee disorder, he is not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment in a variety of fields.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


